Citation Nr: 1758918	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-04 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a respiratory disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to July 2000 and from February 2003 to June 2004.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran failed to report for a requested hearing before a Decision Review Officer in April 2010.  He has not requested that a hearing be rescheduled.  

The claim was remanded by the Board in June 2014 and July 2016 for additional development.  


FINDING OF FACT

A current respiratory disability has not been demonstrated throughout the claim.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability are not met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in August 2009, prior to the initial adjudication of the issues on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained the Veteran's service treatment records and all identified VA and private treatment records.  The Veteran has not identified any outstanding and available medical treatment records.  

In addition, the Board finds that the VA medical opinion evidence is adequate as it is predicated on an accurate reading of the service treatment records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board notes that service connection has already been granted for allergic rhinitis with post nasal drip, effective April 7, 2009, the date of the current claim on appeal.  The Veteran claims that he has a respiratory disability, other than allergic rhinitis with post nasal drip.  A review of the medical evidence of record dated since the claim was filed fails to demonstrate a diagnosis of or treatment for a separate respiratory disability.  

An August 2016 and June 2017 VA examination and opinion stated that the Veteran does not have a current respiratory disability other than the already service-connected allergic rhinitis.  The examiner stated that although the Veteran has a chronic cough and occasional dyspnea due to the already service-connected post nasal drip, these symptoms do not qualify as a separate respiratory disability.  

Moreover, while an April 2007 pulmonary function test (PFT) demonstrated mild obstructive airway issues; again, the examiner found that these findings do not rise to the level of asthma or any other respiratory disability.  Indeed, the Board notes that the April 2007 PFT revealed that the total lung capacity and the diffuse lung capacity for carbon monoxide were both within normal limits.  The examiner stated that it is possible that the Veteran had an upper respiratory illness (URI) when he completed the 2007 PFT.  However, he completed a second PFT in August 2014 which was within normal limits and did not demonstrate any evidence of airways obstruction.  Therefore, the examiner concluded, despite the in-service exposures, the Veteran does not have a separate respiratory disability. 

The Board notes that the medical treatment records in the claims file also do not demonstrate a current respiratory disability and instead only demonstrate the symptom of coughing from service-connected post-nasal drip.  

While the Board acknowledges the Veteran's reports that he has breathing problems apart from his service-connected allergic rhinitis and related symptoms, he is not competent to provide such an opinion.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Veteran has not submitted competent medical evidence of a current respiratory disability separate from service-connected allergic rhinitis.  In fact, the only competent medical evidence of record is the opinion of the VA examiner, which is against the claim. 

As a current respiratory disability other than service-connected allergic rhinitis has not been demonstrated, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a respiratory disability is denied.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


